Citation Nr: 0029281	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  91-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from September 
1968 to April 1970, from August 1972 to August 1975, from 
November 1975 to February 1976 and from July 1976 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
low back and a neck disorder.  During the pendency of this 
appeal the RO granted service connection for a neck disorder.  
Therefore, this issue is no longer on appeal before the 
Board.

The veteran appealed the decision pertaining to the low back 
disorder to the Board, which remanded the case to the RO in 
February 1992 and in February 1996 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.

Review of the claims file also discloses that in August 1993 
the veteran's representative initiated an appeal of a June 
1993 rating decision denying a compensable rating for the 
veteran's service-connected hemorrhoids.  The Board addresses 
this issue in the REMAND portion of this decision.

Finally, in October 1998 the veteran's representative appears 
to have submitted a claim pertaining to a mental disorder 
which the RO has not addressed.  The matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is competent medical evidence of a causal link 
between a current low back disorder and the veteran's period 
of active service.



CONCLUSION OF LAW

The veteran incurred a low back disorder in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current low back disorder 
resulted from trauma he sustained in service.  A veteran is 
entitled to service connection for a disability resulting 
from disease or injury incurred in or aggravated in active 
duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  If a chronic disorder is shown in 
service or during an applicable presumptive period, 
subsequent manifestations of the same disorder at a later 
time, however remote, may be service connected unless clearly 
attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service or during an applicable presumptive 
period is not chronic or where a chronicity diagnosis is 
questionable.  Id.  Service connection also is appropriate 
for a disorder diagnosed after discharge when evidence 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  Finally, the Board must determine whether 
the evidence supports the claim or is in relative equipoise.  
The veteran prevails in either case.  However, service 
connection is not appropriate where the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  The Board notes that the VA has 
fulfilled the duty to assist the veteran develop this claim 
and that the evidence of record is sufficient to support an 
equitable decision in this appeal.

In a written statement accompanying his November 1990 
substantive appeal and in several subsequent written 
statements, the veteran states that he injured his low back 
in a fall during basic training, after which he was placed on 
permanent profile, thereby limiting his duties.  The veteran 
further stated that he sustained subsequent additional in-
service low back injuries requiring additional treatment.  He 
argues, in essence, that a current low back disorder is 
attributable to this in-service trauma.

Service medical records (SMRs) confirm that the veteran's 
spine was asymptomatic at the time of his entry into Army 
service.  Soon thereafter, he was put on profile for 
"[c]hronically poor back posture" of unlisted etiology and 
recommended for non-infantry duty.  SMRs also confirm that 
the veteran sought in-service treatment for low back pain.  
Evaluations included findings of pain, marked limitation of 
lumbar motion, flattening of the lumbar lordotic curve, 
spondylolisthesis and lumbar disc space narrowing.  SMRs 
include a reference to a mild spinal contusion which the 
veteran sustained in an accident involving "bumper cars" at 
a local carnival.  Subsequent X-rays were normal.  The 
veteran was variously diagnosed with mild, chronic 
lumbosacral strain and chronic back pain.  The single 
available page of a report of an in-service physical 
examination discloses that the only back defect identified at 
the time of the veteran's separation from service was 
spondylolisthesis.

The claims file includes evidence of the veteran's 
occasionally symptomatic low back following service.  The 
earliest postservice medical evidence of a low back disorder 
appears in a report of a July 1984 VA examination which 
includes a diagnosis of spondylosis of the lumbar spine 
without evidence of radiculopathy or myelopathy.  A report of 
a February 1986 VA examination shows no evidence of a low 
back disorder.  August 1987 VA X-rays noted "no appreciable 
change" since the July 1984 examination and L5-S1 anterior 
slippage "consistent with a congenital anomaly."  A VA 
orthopedic examination and X-ray reports from June and 
November 1988 note lumbar degenerative changes and increased 
lordosis.  A report of a private examination in October 1989 
includes diagnoses for accentuated lordosis and kyphotic 
sacral curve, spondylolisthesis, possible spondylolysis, mild 
to moderate lumbosacral disc space narrowing associated with 
slight marginal sclerosis of opposing end plates and possible 
facetal arthrosis at L5-S1.  In addition to some previously 
noted symptoms, VA examination in May 1992 also disclosed 
degenerative changes in the lower lumbar apophyseal joints, 
and a VA examiner found limited range of lumbosacral motion 
with pain and osteoarthritis in July 1992.  A private 
physician who examined the veteran in January 1997 diagnosed 
chronic lumbar pain.  Upon physical and X-ray examination of 
the veteran's lumbosacral spine in September 1999, a VA 
physician diagnosed degenerative disc disease at L5-S1 with 
minimal spondylolisthesis, lumbar hyperlordosis and 
myofascial pain syndrome.  The examiner further opined that 
the lumbar disc disease and hyperlordosis were due to the 
veteran's "obesity and poor posture," that 
"[s]pondylolysthesis is not connected to the service 
injury" because "it is either congenital or 
developmental," and that the etiology of myofascial pain 
syndrome is "unclear."

The Board finds that the foregoing evidence clearly militates 
in favor of finding the veteran's current low back disorder 
attributable to service.  There is no evidence of a back 
disorder prior to his entry into service.  Indeed, the first 
evidence of a back dysfunction appears in an Army profile 
report identifying the veteran's poor back posture as 
sufficiently debilitating to disqualify him from infantry 
service during the Vietnam War.  Thereafter, the veteran had 
repeated treatment for low back manifestations in-service and 
thereafter, objectively found to include pain, limitation of 
lumbar motion, hyperlordosis, spondylolisthesis, spondylosis, 
lumbar disc space narrowing and degenerative changes.  A VA 
physician confirmed several of these manifestations during 
the veteran's September 1999 examination.  The physician also 
confirmed that the veteran's lumbar disc disease and 
hyperlordosis were due in part to the veteran's poor posture.

In consideration of the foregoing the Board finds that 
uncontroverted medical evidence confirms that poor posture 
first identified during the veteran's service caused a back 
disorder causally linked to a current back disorder.  
Therefore, the Board is constrained to grant service 
connection for this disorder.  See 38 C.F.R. § 5107(b).  The 
Board further notes that the VA physician's opinion -- that 
spondylolisthesis could not be connected with service because 
of its congenital or developmental etiology -- is 
inconsistent with well-established authority.  See Monroe v. 
Brown, 4 Vet App. 513, 514-515 (1993), citing VA General 
Counsel Precedent Opinion 82-90 (July 18, 1990).  Finally, 
the Board finds that because the evidence does not allow 
disassociation of a service-connected low back disorder from 
another low back disorder, all of the veteran's low back 
symptomatology must be attributed to his service-connected 
low back disorder. See 38 C.F.R. § 3.102 (2000);  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998)



ORDER

Service connection for a low back disorder is granted.


REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to all issues raised in this 
case.  A June 1993 rating decision denied a compensable 
rating for the veteran's service-connected hemorrhoids.  The 
Board construes the veteran's Notice of Disagreement (NOD), 
submitted in August 1993, to timely articulate clear 
disagreement with the June 1993 rating decision.  See 
38 C.F.R. § 20.201 (2000).  Although the RO subsequently 
increased the rating for hemorrhoids to 10 percent, it has 
not provided the veteran with the required Statement of the 
Case (SOC) addressing this issue.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2000).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (2000); Manlincon v. West, 12 
Vet. App. 238, 240-41 (2000) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should provide the veteran and his 
representative with an SOC addressing all 
evidence pertaining to entitlement to a 
rating in excess of 10 percent for 
hemorrhoids and with information 
regarding the appropriate time period 
within which to submit a substantive 
appeal.  If the veteran files a timely 
substantive appeal the RO should process 
the case and return it to the Board in 
compliance with the applicable procedures 
regarding processing appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 



